Case 1:18-cv-20394-RNS Document 139 Entered on FLSD Docket 10/28/2019 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                       Case No. 18-20394-CIV-Scola/Torres

  UNITED STATES OF AMERICA ex rel.                     )
  DEREK LEWIS and JOEY NEIMAN,                         )
                                                       )
                                  Plaintiffs,          )
                                                       )
  v.                                                   )
                                                       )
  COMMUNITY HEALTH SYSTEMS, INC.,                      )
  et al.                                               )
                                                       )
                                  Defendants.
                                                       )

       PLAINTIFFS' RESPONSE TO MEDHOST'S MOTION TO STRIKE PLAINTIFFS'
       CONSOLIDATED RESPONSE TO DEFENDANTS' FOUR MOTIONS TO DISMISS

                     On September 24, 2019, the Defendants in this matter (the "CHS Defendants" and

  "Medhost") filed four separate motions to dismiss and memoranda of law, totaling 83 pages.

  Rather than file four separate responses, each subject to a 25-page limit (see July 11, 2019 order,

  ECF No. 120), Plaintiffs believed it would be more efficient to file one consolidated response.

  Specifically, Plaintiffs knew that their one single brief, responding to 83 pages of Defendants'

  briefing would exceed the 25-page limit for a single brief, but would also be substantially shorter

  than the 100 pages of permitted briefing if Plaintiffs were to file four separate responses.

  Plaintiffs' counsel thus sought agreement from the CHS Defendants and from Medhost for

  Plaintiffs to consolidate the four briefs into one oversized brief.

                     Plaintiffs' counsel assumed that Defendants understood that Plaintiffs' request for

  "consolidation" was a request to take four smaller briefs and convert them into one oversized

  brief. Indeed, Plaintiffs would not have needed any agreement from counsel, or even from the

  Court, to file one 25-page brief in response to the four motions. In fact, it seemed unlikely to


  11088839v5 10/28/2019 4:06 PM                                                                  7935.001
Case 1:18-cv-20394-RNS Document 139 Entered on FLSD Docket 10/28/2019 Page 2 of 5



  Plaintiffs' counsel that Defendants' counsel would have believed that Plaintiffs were proposing to

  respond to 83 pages of Defendants' briefing in only one 25-page brief. Thus, when Plaintiffs'

  counsel sent an email to each of the CHS Defendants and Medhost, asking for their agreement

  for Plaintiffs to file a consolidated brief, Plaintiffs' counsel assumed Defendants' respective

  counsel understood that this was a request to extend the 25-page limit for the single, consolidated

  brief.

                 Plaintiffs' counsel were wrong in their assumption.           Counsel for Medhost

  apparently did not understand the request for "consolidation" to be a request to aggregate page

  limits from multiple briefs into a single brief. This stated confusion is very regrettable, but

  nothing more than an honest misunderstanding. Plaintiffs' counsel certainly did not intend to

  hide from anyone the fact that it was planning to file an oversized brief.

                 Notably, upon receiving Plaintiffs' request for consent, counsel for the CHS

  Defendants promptly asked how many pages Plaintiffs intended the consolidated brief to be. No

  similar inquiry was made by Medhost. Plaintiffs' counsel responded to the CHS Defendants'

  counsel first with an estimate of 75 pages, later amended to 80 pages. Counsel for CHS

  Defendants did not object to that page limitation. Plaintiffs thus filed a motion seeking leave to

  file an 80-page brief.    Plaintiffs' counsel's communications on this matter were, from the

  beginning, conducted separately with the CHS Defendants and with Medhost.               Therefore,

  Medhost's counsel was not copied on the communications between Plaintiffs' counsel and CHS's

  counsel regarding the precise number of pages that Plaintiffs were requesting. It did not occur to

  Plaintiffs' counsel that the precise page number was of concern to Medhost's counsel.           In

  hindsight, it would have been better to have included counsel for Medhost on the communication

  regarding the page estimate even though Medhost had not expressed a concern. Medhost's




                                                  -2-
Case 1:18-cv-20394-RNS Document 139 Entered on FLSD Docket 10/28/2019 Page 3 of 5



  counsel was, of course, served with Plaintiffs' motion for leave to file a consolidated brief, which

  expressly contained the 80-page request, and Medhost's counsel was also served with the Order

  granting Plaintiffs' request. Medhost is correct that the Court ruled on Plaintiffs' motion on

  Wednesday morning, October 23.          But Plaintiffs did not file their consolidated brief until

  Thursday at 11:36 p.m. It consisted of 76 pages. At no time prior to Plaintiffs' filing of their

  consolidated brief did Medhost indicate in any way to Plaintiffs that Medhost felt that Plaintiffs

  had taken undue liberties with Medhost's consent to the consolidation request or that Medhost

  objected to an 80-page limit. Medhost's email to Plaintiffs' counsel late on Friday, accusing

  Plaintiffs' counsel of misrepresenting Medhost's consent, was a complete surprise to Plaintiffs'

  counsel. Plaintiffs' counsel deeply regrets that this misunderstanding occurred and they believe

  that the circumstances above demonstrate that it was, at worst, an honest misunderstanding.

                 Moreover, Plaintiffs believe they made a reasonable request to file one, 76-page

  brief in response to 83 pages of briefing from Defendants – especially where Plaintiffs have the

  burden to demonstrate detailed compliance with the heightened pleading requirements of 9(b).

  Thus, no prejudice to Medhost has occurred. Plaintiffs therefore request that the Court deny

  Medhost's motion to strike. Finally, had Medhost made their concern known to Plaintiffs before

  Plaintiffs had filed their brief, this entire situation would have been rectified.         Therefore,

  Medhost's request for fees and costs should also be denied.1




  1
    Plaintiffs are filing their own separate motion to strike and refile their brief because the original
  final version accidentally made reference to a potentially confidential CHS document. That
  motion by Plaintiffs has nothing to do with Medhost's objection to the number of pages in
  Plaintiffs' brief.


                                                   -3-
Case 1:18-cv-20394-RNS Document 139 Entered on FLSD Docket 10/28/2019 Page 4 of 5



  Dated: October 28, 2019                Respectfully submitted,

                                         PLAINTIFF/RELATORS DEREK LEWIS and
                                         JOEY NEIMAN

                                         /s/ Jeffrey W. Dickstein
                                         Jeffrey W. Dickstein (FL Bar No. 434892)

                                         PHILLIPS & COHEN LLP
                                         Southeast Financial Center
                                         200 S. Biscayne Blvd., Suite 2790
                                         Miami, Florida 33131
                                         Tel: (305) 372-5200
                                         jdickstein@phillipsandcohen.com



                                         /s/ David E. Morrison
                                         David E. Morrison

                                         David J. Chizewer*
                                         David E. Morrison*
                                         Harleen Kaur
                                         Danielle K. Johnson
                                         Juan C. Arguello
                                         GOLDBERG KOHN LTD.
                                         55 E. Monroe Street, Suite 3300
                                         Chicago, IL 60565
                                         Tel: (312) 201-4000
                                         Fax: (312) 863-7472
                                         david.chizewer@goldbergkohn.com
                                         david.morrison@goldbergkohn.com
                                         harleen.kaur@goldbergkohn.com
                                         danielle.johnsons@goldbergkohn.com
                                         juan.Arguello@goldbergkohn.com

                                         Colette G. Matzzie*
                                         Luke J. Diamond
                                         PHILLIPS & COHEN LLP
                                         2000 Massachusetts Ave., N.W.
                                         Washington, D.C. 20036
                                         Tel: (202) 833-4567
                                         cmatzzie@phillipsandcohen.com
                                         ldiamond@phillipsandcohen.com




                                       -4-
Case 1:18-cv-20394-RNS Document 139 Entered on FLSD Docket 10/28/2019 Page 5 of 5



                                         Edward Arens*
                                         PHILLIPS & COHEN LLP
                                         100 The Embarcadero, Suite 300
                                         San Francisco, CA 94105
                                         Tel: (415) 836-9000
                                         earens@phillipsandcohen.com
                                         *Admitted Pro Hac Vice




                                       -5-
